UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1474


In Re:   VICTOR WARDELL WRIGHT,

                Petitioner.




                 On Petition for Writ of Mandamus.
             (8:06-cr-00038-DKC-1; 8:08-cv-02830-DKC)


Submitted:   July 22, 2010                  Decided:   July 30, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Victor Wardell Wright, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Victor        Wardell    Wright   petitions         for   a    writ    of

mandamus, alleging the district court has unduly delayed acting

on his 28 U.S.C.A. § 2255 (West Supp. 2010) motion for a writ of

habeas corpus.       He seeks an order from this court directing the

district    court    to    act.     Our   review    of    the   district    court’s

docket reveals that the district court denied Wright’s motion on

May   26,   2010.     Accordingly,        because     the   district      court   has

recently decided Wright’s case, we deny the mandamus petition as

moot.   We grant leave to proceed in forma pauperis.                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented       in    the   materials      before   the     court   and

argument would not aid the decisional process.

                                                                  PETITION DENIED




                                          2